DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 7/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No. 10,971873, US application Nos. 17071588 and 13395082 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, line 2 recites, “the flexible circuit”. There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pal (US 2018/0132343).
Regarding claim 1, Pal discloses an electrical assembly (100, fig. 2), comprising: a contactor 102 (first contact and second contactor); a bus bar 150 (as an electrical panel box assembly includes a plurality of contactors with posts through the panel in contact with bus bars see para. 0012) connected to the contactor 102; a bracket (as constituted by panel-110 at least indirectly fastened between the contactor(s) 102 and the cooling member via 106 and 115) connected to the bus bar (post 116 and epoxy plate 121 provides structural support and is configured to the cooling member and the contactors, see Fig. 2 and para. 0023); and a cooling member 180 (a liquid cooled heat sink—para. 0012) connected to the bracket such that the contactor is indirectly (as constituted by panel-110 at least indirectly fastened between the contactor(s) 102 and the cooling member via 106 and 115) connected to the cooling member 180 via the bus bar 150 and the bracket.
Regarding claim 2, Pal, discloses the contactor (first contactor, second contactor) is fixed directly to and in contact with the bus bar 150; the bus bar 150 is fixed directly to and in contact with the bracket; and the bracket is fixed directly to and in contact with the cooling member 110 (as 110 is an interconnect comprising heat rejection components 120 for a cooling fin structure with coolant flow passages 126 and forms a heat sink, see para. 0023-0025 and 0031, see figs. 2-5).
Regarding claim 3, Pal, discloses the cooling member includes an at least partially hollow body (fig. 4, whereas liquid coolant 184 is defined in channels 182 and first and second portions defining at least two recesses at the inlet and outlet thereof) configured to receive a cooling fluid (coolant 184).
Regarding claim 12, Pal, discloses the bracket includes a through aperture and the contactor is disposed in the through aperture (as a plurality of contactors with posts through the panel in contact with bus bars, see para. 0012). 
Regarding claim 13, Pal, discloses one or more additional contactors; wherein the bracket includes a respective through aperture for the one or more additional contactors as a plurality of contactors with posts through the panel in contact with bus bars, see para. 0012).
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pal US 20160028216).
Regarding claim 1, Pal, discloses an electrical assembly, (power distribution panel-100, see-para. 0020) comprising: a contactor 102 (fig. 2) para. 0002; a bus bar 106 (figs. 2-5) connected to the contactor; a bracket 116,121 connected to the bus bar (post 116 and epoxy plate 121 provides structural support and is configured to the cooling member and the contactors, see Fig. 2 and para. 0023); and a cooling member 120 connected to the bracket such that the contactor is indirectly (as constituted by panel-110 at least indirectly fastened between the contactor(s) 102 and the cooling member via 106 and 115) connected to the cooling member via the bus bar and the bracket. 
Regarding claim 2, Pal, discloses the contactor is fixed directly to and in contact with the bus bar; the bus bar is fixed directly to and in contact with the bracket; and the bracket is fixed directly to and in contact with the cooling member (110 is an interconnect comprising heat rejection components 120 for a cooling fin structure with coolant flow passages 126 and forms a heat sink, see para. 0023-0025 and 0031, see figs. 2-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pal. 
Regarding claims 15 and 16, the prior art of Pal discloses all the structural limitations as discussed above, except for a method steps of providing, inserting, disposing and connecting. It would have been obvious to follow the steps such as providing, inserting, disposing and connecting the parts as required by the steps of claims 15-16 in order to properly assemble the parts for their intended use.

Allowable Subject Matter
Claims 4-5, 6, 7-11, 14, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record does not disclose or teach, contactor includes an electrical terminal disposed at or about a first end of the contactor; and a second end of the contactor extends beyond the bracket such that the second end of the contactor is exposed as required in combination with other limitations of this claim. 
Regarding claim 6, the prior art of record does not disclose or teach, the contactor includes a radially-extending flange in contact with a lip of a through aperture of the bracket as required in combination with other limitations of this claim. 
Regarding claim 7, the prior art of record does not disclose or teach, one or more additional contactors connected to the bracket; wherein the one or more additional contactors are connected to respective additional bus bars that are connected to the bracket such that the one or more additional contactors are indirectly connected to the cooling member via the respective additional bus bars and the bracket as required in combination with other limitations of this claim. 
Regarding claim 14, the prior art of record does not disclose or teach, a top cover covering a pair of control terminals and a vent of the contactor; wherein the top cover includes an insulating wall disposed between contactor terminals of the contactor as required in combination with other limitations of this claim. 
Regarding claim 17, the prior art of record does not disclose or teach, a disposing a flexible circuit at least partially on and/or in the bracket prior to connecting the bus bar assembly with the one or more contactors; and electrically connecting the flexible circuit with the one or more contactors; wherein the bus bar assembly is connected with the one or more contactors such that portions of the flexible circuit are disposed directly between the bus bar assembly and the bracket as required in combination with other limitations of this claim. 
Regarding claim 19, the prior art of record does not disclose or teach, at least one contactor of the one or more contactors is inserted into the bracket such that an exposed portion of the contactor is not covered by a sleeve portion of the bracket as required in combination with other limitations of this claim. 
Regarding claim 20, the prior art of record does not disclose or teach, the bus bar assembly is fixedly connected with the one or more contactors by one or more first fasteners; the bus bar assembly is fixedly connected with the bracket via one or more second fasteners; and the cooling member is fixedly connected with the bracket via one or more third fasteners as required in combination with other limitations of this claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831